Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 02, 2019

The Court of Appeals hereby passes the following order:

A19A0863. DELTA ALIRAQ, INC. v. ARCTURUS INTERNATIONAL et al.

      This appeal was docketed on November 28, 2018, such that appellant Delta
Aliraq, Inc.’s initial brief was due on December 18, 2018. Court of Appeals Rule 23
(a). On November 29, 2018, appellee Arcturus International, Inc. moved to dismiss
the appeal on jurisdictional grounds. On December 10, 2018, Delta Aliraq filed a
consent to dismissal.


      As of January 2, 2019, Delta Aliraq has neither filed an initial brief nor asked
for an extension of time to do so, and has also consented to dismissal. We therefore
DISMISS this appeal.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/02/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.